Citation Nr: 0918579	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  06-08 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to 
November 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In February 2008, the Board remanded this matter to the RO to 
obtain medical records and determinations from the Social 
Security Administration (SSA) and to provide the Veteran with 
a VA examination.  After accomplishing the requested actions 
to the extent possible, the RO continued the denial of the 
claim (as reflected in the November 2008 supplemental 
statement of the case (SSOC)) and returned this matter to the 
Board for further appellate consideration.


FINDING OF FACT

The competent medical evidence of record shows that the 
Veteran's hepatitis C is not etiologically related to active 
military service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R § 
3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

An August 2005 VCAA letter informed the Veteran of the 
evidence necessary to substantiate his service connection 
claim for hepatitis C.  Specifically, the Veteran was 
informed that the following evidence would help VA make a 
decision on his claim: dates of medical treatment during 
service, statements from persons who knew the Veteran when he 
was in service and knew of any disability while on active 
duty, records or statements from service medical personnel, 
employment physical examinations, and medical records since 
military service. The Veteran was notified of the risk 
factors for hepatitis C and he was requested to provide the 
VA with the risk factor(s) that applied to him.  The letter 
also advised the Veteran of his and VA's respective duties 
for obtaining evidence.  

In this case, the disability rating and the effective date 
portion of the duty to notify was satisfied subsequent to the 
initial AOJ decision by way of a letter sent to the Veteran 
in April 2006.  The Board finds that this error was not 
prejudicial to the Veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of 
the supplemental statement of the case issued in November 
2008 after the notice was provided.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  For these reasons, it is not prejudicial to the 
Veteran for the Board to proceed to decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

With regard to the duty to assist, the claims file contains 
service medical records, SSA disability records, VA treatment 
records, and a VA examination report dated in October 2008.  
Additionally, the claims file contains the Veteran's 
statements in support of his claim. The Board has reviewed 
such statements and it concludes that the Veteran has not 
identified further relevant available evidence not already of 
record.  The Board has also reviewed the claims file for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding available evidence with respect 
to the Veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been developed properly 
and sufficiently and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his application of entitlement to service 
connection for hepatitis C.



II.  Merits of the Claim for Service Connection

The Veteran filed a claim for entitlement to service 
connection for hepatitis C in July 2005.  He contends that he 
contracted hepatitis C from air injection shots.  The Veteran 
also claims that he had multiple exposures to blood while on 
active duty.  Specifically, in an August 2005 statement in 
support of his claim, the Veteran asserted that he was 
exposed to other people's blood during service through a 
jungle thorn injury, combat exercises, recreational boxing, a 
helicopter accident and an accident involving a cannon.  The 
RO denied his claim.  The Veteran appeals this decision.

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

In this case, the Veteran's VA treatment records support his 
claim to having a current diagnosis of hepatitis C.  Thus, 
the first criterion for service connection has been 
established.  

Nonetheless, the Board finds that the preponderance of the 
evidence does not support the Veteran's claim.  The Veteran's 
service medical records are negative for complaints of or 
treatment for symptoms associated with hepatitis C and the 
evidence does not otherwise show that he was diagnosed with 
or treated for hepatitis C at any time during his active duty 
service.  The evidence of record indicates that the Veteran 
was not exposed to any medically recognized risk factors for 
hepatitis C during his military service.  The Board notes 
that the medical record shows that the Veteran was exposed to 
several risk factors after military service.  Specifically, 
the Veteran reported in an August 2005 statement in support 
of his claim that he used intranasal cocaine (with his own 
straws) in the 1980's, approximately from 1983 to 1985.  
During the VA examination in October 2008, the Veteran 
asserted that he did not use any intranasal or intravenous 
drugs while in military service.  The VA treatment records 
reveal that the Veteran engaged in high risk sexual practices 
after service.  The Veteran reported that he had one tattoo 
on the left upper arm that was never infected.  See August 
2005 statement in support of his claim.  It appears that he 
received this tattoo at some point after military service, as 
it was not noted on the October 1973 separation examination.  
The record also indicates that the Veteran was homeless for 
periods of time after military service.  Furthermore, the 
earliest indication of a diagnosis for hepatitis C is based 
on a January 2003 VA treatment record, approximately 30 years 
after his discharge from service.  Such a lapse of time 
between service separation and the earliest documentation of 
a current disability is a factor that weighs against the 
service connection claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

The Veteran was provided with a VA examination in October 
2008.  The examiner noted that she reviewed the claims file 
in its entirety for the examination.  After conducting 
clinical tests and a physical examination of the Veteran and 
reviewing literature on hepatitis C, the examiner provided 
the opinion that the Veteran's hepatitis C is not caused by 
or the result of active duty between 1971 and 1973.  The 
examiner noted that the Veteran did not have hepatitis A, B 
or C, jaundice, or right upper quadrant discomfort while in 
the military.  She also noted that the Veteran reported that 
he did not use any intra-nasal or intravenous drugs while in 
the military.  The examiner noted that there were no reports 
in the literature about hepatitis C having been transmitted 
or caused by vaccination during military duty.  In addition, 
she asserted that having blood splattered on the outside of 
the body is also not a risk factor for hepatitis C, as it has 
to enter through mucus membranes or it has to be injected 
into the body.  She further stated that the Veteran was 
diagnosed with hepatitis C in January 2003 and while it was 
not possible to be absolutely certain about exactly when he 
contracted the virus, all of his high-risk activities took 
place after his military service.  The Board finds this 
opinion to be highly probative as the examiner provided a 
clear and thorough rationale for her opinion.  In addition, 
the examiner based the opinion on the review of the medial 
records including the claims file, an examination of the 
Veteran including statements made by the Veteran and on the 
review of old and current evidence-based medicine, clinical 
training, experience and expertise.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a 
medical opinion comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed).  

The only evidence that the Veteran's hepatitis C is related 
to military service is based on the Veteran's own lay 
statements.  Lay persons can provide an account of observable 
symptoms and exposure to certain risk factors.  See Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, lay 
assertions regarding medical matters such as an opinion 
whether a disability is related to an event in service has no 
probative value because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The Veteran is not a licensed health 
care professional; therefore, the lay evidence offered by the 
Veteran is not competent medical evidence and does not prove 
a relationship between the Veteran's current hepatitis C and 
his military service.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt rule is not for application.  
See Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); 
see also 38 U.S.C.A. § 5107.  Accordingly, the Board finds 
entitlement to service connection for hepatitis C is not 
warranted.    


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


